Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 1 of 17 Page ID #:218



  1    Lena N. Bacani (SBN 213556)
       lena.bacani@lozaip.com
  2    LOZA & LOZA, LLP
       305 N. Second Ave., Ste. 127
  3    Upland, CA 91786
       Telephone: (877) 406-5164
  4    Facsimile: (213) 394-3625               NOTE: CHANGES MADE BY THE COURT

  5    Attorneys for Plaintiff,
       Goldwell Enterprises, Inc.
  6
       Christopher S. Reeder (SBN 193041)
  7    chris@csrlawyers.com
       Benjamin S. Tragish (SBN 292188)
  8    ben@csrlawyers.com
       CSREEDER, PC
  9    11766 Wilshire Blvd., Suite 1470
       Los Angeles, CA 90025
 10    Telephone: (310) 861-2470
 11    Attorneys for Defendants and
       Counterclaimant,
 12    Brio Water Technology, Inc. f/k/a
       Down Town Wholesalers, Inc. and
 13    Organize.com, Inc.
 14                        UNITED STATES DISTRICT COURT
 15                       CENTRAL DISTRICT OF CALIFORNIA
 16                                             CASE NO. 2:20-cv-01689-AB-JPR
       GOLDWELL ENTERPRISES, INC.,
 17           Plaintiff,
       v.                                       AMENDED STIPULATED
 18                                             PROTECTIVE ORDER
       DOWN TOWN WHOLESALERS,
 19    INC.; ORGANIZE.COM, INC. and             **DISCOVERY MATTER**
       DOES 1-10
 20
                   Defendants.
 21
       BRIO WATER TECHNOLOGY, INC.
 22    F/K/A DOWN TOWN
       WHOLESALERS, INC.
 23
                    Counterclaimant,
 24    v.
 25    GOLDWELL ENTERPRISES, INC.,
 26                  Counterclaim Defendant.
 27
 28

                         AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 2 of 17 Page ID #:219



  1   1.    INTRODUCTION
  2         1.1 PURPOSES AND LIMITATIONS
  3         Discovery in this action may involve production of confidential, proprietary,
  4   or private information for which special protection from public disclosure and from
  5   use for any purpose other than prosecuting this litigation may be warranted.
  6   Accordingly, the Parties hereby stipulate to and petition the Court to enter the
  7   following Stipulated Protective Order. The Parties acknowledge that this Order
  8   does not confer blanket protections on all disclosures or responses to discovery and
  9   that the protection it affords from public disclosure and use extends only to the
 10   limited information or items that are entitled to confidential or treatment under the
 11   applicable legal principles. The Parties further acknowledge, as set forth in Section
 12   12.3 below, that this Order does not entitle them to file Confidential or Highly
 13   Confidential Information under seal; Civil Local Rule 79-5 sets forth the procedures
 14   that must be followed and the standards that will be applied when a Party seeks to
 15   file materials designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 16   ATTORNEY’S EYES ONLY,” which require seeking permission from the Court
 17   to file material under seal (unless otherwise agreed by the parties per Civil Local
 18   Rule 79-5), and to file material under seal, unless as otherwise provided in Civil
 19   Local Rule 79-5.
 20         1.2    GOOD CAUSE STATEMENT
 21         This proceeding involves the litigation of claims related to alleged patent
 22   infringement, in addition to interference with economic relations, unfair business
 23   practices, and trade libel. Plaintiff/Counterclaim Defendant Goldwell Enterprises,
 24   Inc. (“Plaintiff” or “Goldwell”) and Defendant(s)/Counterclaimant Brio Water
 25   Technologies, Inc. f/k/a Down Town Wholesalers, Inc. (“Defendant” or Brio”) are
 26   competitors in Southern California’s retail water distribution market.
 27         The parties anticipate discovery in this case will call for the production of
 28   confidential records, and in order to expedite the flow of information, to facilitate

                                                 1
                          AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 3 of 17 Page ID #:220



  1   the prompt resolution of disputes over confidentiality of discovery materials, to
  2   adequately protect information the parties are entitled to keep confidential, to
  3   ensure that the parties are permitted reasonable necessary uses of such material in
  4   connection with this action, to address their handling of such material at the end of
  5   the litigation, and to serve the ends of justice, a protective order for such
  6   information is justified in this matter.
  7          Specifically, seeking to establish its damages, Goldwell has propounded
  8   discovery requests upon Brio calling for the production of information including
  9   but not limited to the identities of Defendant’s customers and customer lists,
 10   Defendant’s pricing structures, Defendant’s marketing and advertising strategies,
 11   and Defendant’s financial records, including those which demonstrate its profits,
 12   losses, and profit margins.
 13         Brio contends that information sought by Goldwell’s discovery requests,
 14   including but not limited to pricing and customer information, supplier lists, and
 15   sales, revenue, and other internal financial information qualifies as confidential
 16   commercial information and trade secret information justifying the entry of a
 17   protective order pursuant to Fed. R. Civ. Proc. 26(c)(1)(G), (7). See Nutratech, Inc.
 18   v. Syntech (SSPF) Int'l, Inc., No. CV-06-03709-GAF, 242 F.R.D. 552, 555, fn. 4
 19   (C.D. Cal. 2007); GreenCycle Paint, Inc. v. PaintCare, Inc., No. 15-CV-04059-
 20   MEJ, 2018 U.S. Dist. LEXIS 44735, at *10-12 (N.D. Cal. Mar. 19, 2018); see
 21   also Sweeten v. Cooper Tire & Rubber Co., No. 2:16-CV-2132, 2017 U.S. Dist.
 22   LEXIS 229998, at *5-7 (W.D. Ark. Aug. 23, 2017) (entering protective order with
 23   regard to “consumer and dealer information, “financial (or pricing) formation,”
 24   and “product design (research and development),” upon showing that the resisting
 25   party’s competitors would gain significant competitive advantage if they
 26   gained access to the company’s trade secrets and confidential business
 27   information).
 28   ///

                                                  2
                          AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 4 of 17 Page ID #:221



  1          Various information and documents requested by Goldwell have been
  2   developed by Brio over numerous years through substantial investment and
  3   monetary costs. Should the information described above and other confidential
  4   information be disclosed publicly or to the Parties themselves (outside of their
  5   counsel of record and those individuals designated in Sections 7.2 and 7.3 below),
  6   Brio contends that it stands to lose its competitive advantages in a highly
  7   competitive marketplace, potentially resulting in a substantial loss of business, and
  8   misappropriation of its trade secrets. For this reason, Brio specifically proposed
  9   (and Goldwell agrees) to include a “HIGHLY CONFIDENTIAL – ATTORNEYS’
 10   EYES ONLY” designation under this protective order, while allowing Goldwell to
 11   preserve its right to object to any designations made by Brio in its document
 12   production.
 13   2.     DEFINITIONS
 14          2.1    Action: This pending federal lawsuit, styled Goldwell Enterprises, Inc.
 15   v. Down Town Wholesalers, Inc. et al., U.S District Court, Central District of
 16   California Case Number 2:20-cv-01689-AB-JPR.
 17          2.2    Challenging Party: a Party or Nonparty that challenges the designation
 18   of information or items under this Order.
 19          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 20   how it is generated, stored, or maintained) or tangible things that qualify for
 21   protection under Federal Rule of Civil Procedure 26(c) and as specified above in
 22   the Good Cause Statement.
 23          2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
 24   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
 25   Items, the disclosure of which to another Party or Non-Party would create a
 26   substantial risk of serious harm that could not be avoided by less restrictive means.
 27          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 28   their support staff).

                                                  3
                              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 5 of 17 Page ID #:222



  1         2.6    Designating Party: a Party or Nonparty that designates information or
  2   items that it produces in disclosures or in responses to discovery as
  3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  4   ONLY.”
  5         2.7    Disclosure or Discovery Material: all items or information, regardless
  6   of the medium or manner in which it is generated, stored, or maintained (including,
  7   among other things, testimony, transcripts, and tangible things), that are produced
  8   or generated in disclosures or responses to discovery in this matter.
  9         2.8    Expert: a person with specialized knowledge or experience in a matter
 10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 11   an expert witness or as a consultant in this action.
 12         2.9    House Counsel: attorneys who are employees of a Party to this
 13   Action. House Counsel does not include Outside Counsel of Record or any other
 14   outside counsel.
 15         2.10 Nonparty: any natural person, partnership, corporation, association, or
 16   other legal entity not named as a Party to this action.
 17         2.11 Outside Counsel of Record: attorneys who are not employees of a
 18   Party to this Action but are retained to represent or advise a Party and have
 19   appeared in this Action on behalf of that Party or are affiliated with a law firm that
 20   has appeared on behalf of that Party, including support staff.
 21         2.12 Party: any Party to this Action, including all of its officers, directors,
 22   employees, consultants, retained experts, and Outside Counsel of Record (and their
 23   support staffs).
 24         2.13 Producing Party: a Party or Nonparty that produces Disclosure or
 25   Discovery Material in this Action.
 26         2.14 Professional Vendors: persons or entities that provide litigation
 27   support services (for example, photocopying, videotaping, translating, preparing
 28   ///

                                                 4
                          AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 6 of 17 Page ID #:223



  1   exhibits or demonstrations, and organizing, storing, or retrieving data in any form
  2   or medium) and their employees and subcontractors.
  3         2.15 Protected Material: any Disclosure or Discovery Material that is
  4   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  5   ATTORNEYS’ EYES ONLY.”
  6         2.16 Receiving Party: a Party that receives Disclosure or Discovery
  7   Material from a Producing Party.
  8   3.    SCOPE
  9         The protections conferred by this Stipulation and Order cover not only
 10   Protected Material (as defined above) but also any information copied or extracted
 11   from Protected Material; all copies, excerpts, summaries, or compilations of
 12   Protected Material; and any testimony, conversations, or presentations by Parties or
 13   their Counsel that might reveal Protected Material.
 14         Any use of Protected Material at trial will be governed by the orders of the
 15   trial judge. This Order does not govern the use of Protected Material at trial.
 16   4.    DURATION
 17         Even after final disposition of this litigation, the confidentiality obligations
 18   imposed by this Order will remain in effect until a Designating Party agrees
 19   otherwise in writing or a court order otherwise directs. Final disposition is the later
 20   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
 21   or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
 22   remands, trials, or reviews of this Action, including the time limits for filing any
 23   motions or applications for extension of time under applicable law.
 24   5.    DESIGNATING PROTECTED MATERIAL
 25         5.1 Each Party or Nonparty that designates information or items for
 26   protection under this Order must take care to limit any such designation to specific
 27   material that qualifies under the appropriate standards. The Designating Party must
 28   designate for protection only those parts of material, documents, items, or oral or

                                                 5
                          AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 7 of 17 Page ID #:224



  1   written communications that qualify so that other portions of the material,
  2   documents, items, or communications for which protection is not warranted are not
  3   swept unjustifiably within the ambit of this Order.
  4         Mass, indiscriminate, or routinized designations are prohibited. Designations
  5   that are shown to be clearly unjustified or that have been made for an improper
  6   purpose (for example, to unnecessarily encumber the case-development process or
  7   to impose unnecessary expenses and burdens on other parties) may expose the
  8   Designating Party to sanctions.
  9         If it comes to a Designating Party’s attention that information or items it
 10   designated for protection do not qualify for that level of protection, that Designating
 11   Party must promptly notify all other Parties that it is withdrawing the inapplicable
 12   designation.
 13         5.2      Except as otherwise provided in this Order, Disclosure or Discovery
 14   Material that qualifies for protection under this Order must be clearly so designated
 15   before the material is disclosed or produced.
 16         Designation in conformity with this Order requires the following:
 17         (a) for information in documentary form (for example, paper or electronic
 18   documents but excluding transcripts of depositions or other pretrial or trial
 19   proceedings), the Producing Party must affix at a minimum the legend
 20   “CONFIDENTIAL” or “HIGHLY CONFIDENTAL” to each page that contains
 21   Protected Material. If only a portion or portions of the material on a page qualify
 22   for protection, the Producing Party must clearly identify the protected portion(s)
 23   (for example, by making appropriate markings in the margins).
 24         A Party or Nonparty that makes original documents available for inspection
 25   need not designate them for protection until after the inspecting Party has indicated
 26   which documents it would like copied and produced. During the inspection and
 27   before the designation, all material made available for inspection must be treated as
 28   “CONFIDENTIAL.” After the inspecting Party has identified the documents it

                                                 6
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 8 of 17 Page ID #:225



  1   wants copied and produced, the Producing Party must determine which documents,
  2   or portions thereof, qualify for protection under this Order. Then, before producing
  3   the specified documents, the Producing Party must affix the “CONFIDENTIAL”,
  4   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to each
  5   page that contains Protected Material. If only a portion or portions of the material
  6   on a page qualify for protection, the Producing Party also must clearly identify the
  7   protected portion(s) (for example, by making appropriate markings in the margins).
  8         (b) for testimony given in depositions, the Designating Party must identify
  9   the Disclosure or Discovery Material that is protected on the record, before the
 10   close of the deposition.
 11         (c) for information produced in some form other than documentary and for
 12   any other tangible items, the Producing Party must affix in a prominent place on the
 13   exterior of the container or containers in which the information is stored the legend
 14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 15   ONLY.” If only a portion or portions of the information warrant protection, the
 16   Producing Party, to the extent practicable, must identify the protected portion(s).
 17         5.3    If timely corrected, an inadvertent failure to designate qualified
 18   information or items does not, standing alone, waive the Designating Party’s right
 19   to secure protection under this Order for that material. On timely correction of a
 20   designation, the Receiving Party must make reasonable efforts to assure that the
 21   material is treated in accordance with the provisions of this Order.
 22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 23         6.1    Any Party or Nonparty may challenge a designation of confidentiality
 24   at any time consistent with the Court’s scheduling order.
 25         6.2    The Challenging Party must initiate the dispute-resolution process
 26   (and, if necessary, file a discovery motion) under Local Rule 37.
 27         6.3    The burden of persuasion in any such proceeding is on the Designating
 28   Party. Frivolous challenges, and those made for an improper purpose (for example,

                                                7
                         AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 9 of 17 Page ID #:226



  1   to harass or impose unnecessary expenses and burdens on other parties), may
  2   expose the Challenging Party to sanctions. Unless the Designating Party has
  3   waived or withdrawn the confidentiality designation, all parties must continue to
  4   afford the material in question the level of protection to which it is entitled under
  5   the Producing Party’s designation until the Court rules on the challenge.
  6   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  7         7.1    A Receiving Party may use Protected Material that is disclosed or
  8   produced by another Party or by a Nonparty in connection with this Action only for
  9   prosecuting, defending, or attempting to settle this Action. Such Protected Material
 10   may be disclosed only to the categories of people and under the conditions
 11   described in this Order. When the Action has been terminated, a Receiving Party
 12   must comply with the provisions of Section 13 below (FINAL DISPOSITION).
 13   Protected Material must be stored and maintained by a Receiving Party at a location
 14   and in a manner sufficiently secure to ensure that access is limited to the people
 15   authorized under this Order.
 16         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 17   otherwise ordered by the Court or permitted in writing by the Designating Party, a
 18   Receiving Party may disclose any information or item designated
 19   “CONFIDENTIAL” only to the following people:
 20         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 21   as employees of that Outside Counsel of Record to whom it is reasonably necessary
 22   to disclose the information for this Action;
 23         (b) the officers, directors, and employees (including House Counsel) of the
 24   Receiving Party to whom disclosure is reasonably necessary for this Action;
 25         (c) Experts (as defined in this Order) of the Receiving Party to whom
 26   disclosure is reasonably necessary for this Action and who have signed the
 27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 28   ///

                                                 8
                          AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 10 of 17 Page ID #:227



   1         (d) the Court and its personnel, provided that if a Party seeks to file
   2   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” materials, the Party shall
   3   follow the procedure outlined in Local Civil Rule 79-5;
   4         (e) court reporters and their staff;
   5         (f) professional jury or trial consultants, mock jurors, and Professional
   6   Vendors to whom disclosure is reasonably necessary for this Action and who have
   7   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   8         (g) the author or recipient of a document containing the information or a
   9   custodian or other person who otherwise possessed or knew the information;
  10         (h) during their depositions, witnesses and attorneys for witnesses to whom
  11   disclosure is reasonably necessary, provided that the deposing party requests that
  12   the witness sign the form attached as Exhibit A hereto and the witnesses will not be
  13   permitted to keep any confidential information unless they sign the form, unless
  14   otherwise agreed by the Designating Party or ordered by the Court. Pages of
  15   transcribed deposition testimony or exhibits to depositions that reveal Protected
  16   Material may be separately bound by the court reporter and may not be disclosed to
  17   anyone except as permitted under this Order; and
  18         (i) any mediator or settlement officer, and their supporting personnel,
  19   mutually agreed on by any of the Parties engaged in settlement discussions or
  20   appointed by the Court.
  21         7.3    Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  22   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
  23   in writing by the Designating Party, a Receiving Party may disclose any
  24   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
  25   EYES ONLY” to:
  26         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  27   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  28   to disclose the information for this Action;

                                                    9
                          AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 11 of 17 Page ID #:228



   1         (b) Experts (as defined in this Order) of the Receiving Party to whom
   2   disclosure is reasonably necessary for this Action and who have signed the
   3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4         (c) the court and its personnel, provided that if a Party seeks to file
   5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” materials, the Party shall
   6   follow the procedure outlined in Local Civil Rule 79-5;
   7         (d) private court reporters and their staff to whom disclosure is reasonably
   8   necessary for this Action and who have signed the “Acknowledgment and
   9   Agreement to Be Bound” (Exhibit A);
  10         (e) professional jury or trial consultants, mock jurors, and Professional
  11   Vendors to whom disclosure is reasonably necessary for this Action and who have
  12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  13         (f) the author or recipient of a document containing the information or a
  14   custodian or other person who otherwise possessed or knew the information; and
  15         (g) any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions or
  17   appointed by the Court.
  18   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  19   IN OTHER LITIGATION
  20         If a Party is served with a subpoena or a court order issued in other litigation
  21   that compels disclosure of any information or items designated in this Action as
  22   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  23   ONLY,” that Party must:
  24         (a) promptly notify in writing the Designating Party. Such notification must
  25   include a copy of the subpoena or court order unless prohibited by law;
  26         (b) promptly notify in writing the party who caused the subpoena or order to
  27   issue in the other litigation that some or all of the material covered by the subpoena
  28

                                                 10
                          AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 12 of 17 Page ID #:229



   1   or order is subject to this Protective Order. Such notification must include a copy
   2   of this Order; and
   3         (c) cooperate with respect to all reasonable procedures sought to be pursued
   4   by the Designating Party whose Protected Material may be affected.
   5         If the Designating Party timely seeks a protective order, the Party served with
   6   the subpoena or court order should not produce any information designated in this
   7   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   8   EYES ONLY,” before a determination on the protective-order request by the
   9   relevant court unless the Party has obtained the Designating Party’s permission.
  10   The Designating Party bears the burden and expense of seeking protection of its
  11   Confidential Material, and nothing in these provisions should be construed as
  12   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  13   directive from another court.
  14         9.      A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  15   PRODUCED IN THIS LITIGATION
  16         (a) The terms of this Order are applicable to information produced by a
  17   Nonparty in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information is protected
  19   by the remedies and relief provided by this Order. Nothing in these provisions
  20   should be construed as prohibiting a Nonparty from seeking additional protections.
  21         (b) In the event that a Party is required by a valid discovery request to
  22   produce a Nonparty’s Confidential Information in its possession and the Party is
  23   subject to an agreement with the Nonparty not to produce the Nonparty’s
  24   Confidential Information, then the Party must
  25              (1) promptly notify in writing the Requesting Party and the Nonparty that
  26   some or all of the information requested is subject to a confidentiality agreement
  27   with a Nonparty;
  28

                                                 11
                            AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 13 of 17 Page ID #:230



   1             (2) promptly provide the Nonparty with a copy of this Order, the relevant
   2   discovery request(s), and a reasonably specific description of the information
   3   requested; and
   4            (3) make the information requested available for inspection by the
   5   Nonparty, if requested.
   6         (c) If the Nonparty fails to seek a protective order within 21 days of
   7   receiving the notice and accompanying information, the Receiving Party may
   8   produce the Nonparty’s Confidential Information responsive to the discovery
   9   request. If the Nonparty timely seeks a protective order, the Receiving Party must
  10   not produce any information in its possession or control that is subject to the
  11   confidentiality agreement with the Nonparty before a ruling on the protective-order
  12   request. Absent a court order to the contrary, the Nonparty must bear the burden
  13   and expense of seeking protection of its Protected Material.
  14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  15         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
  16   Protected Material to any person or in any circumstance not authorized under this
  17   Order, the Receiving Party must immediately notify the Designating Party in
  18   writing of the unauthorized disclosures, use its best efforts to retrieve all
  19   unauthorized copies of the Protected Material, inform the person or people to whom
  20   unauthorized disclosures were made of the terms of this Order, and ask that person
  21   or people to execute the “Acknowledgment and Agreement to Be Bound” that is
  22   attached hereto as Exhibit A.
  23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  24   PROTECTED MATERIAL
  25         When a Producing Party gives notice to Receiving Parties that certain
  26   inadvertently produced material is subject to a claim of privilege or other
  27   protection, the obligations of the Receiving Parties are those set forth in Federal
  28   Rule of Civil Procedure 26(b)(5)(B).

                                                  12
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 14 of 17 Page ID #:231



   1   12.   MISCELLANEOUS
   2         12.1 Nothing in this Order abridges the right of any person to seek its
   3   modification by the Court.
   4         12.2 By stipulating to the entry of this Order, no Party waives any right it
   5   otherwise would have to object to disclosing or producing any information or item
   6   on any ground not addressed in this Order. Similarly, no Party waives any right to
   7   object on any ground to use in evidence of any of the material covered by this
   8   Order.
   9         12.3 A Party that seeks to file under seal any Protected Material must
  10   comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
  11   pursuant to a court order authorizing the sealing of the specific Protected Material
  12   at issue. If a Party's request to file Protected Material under seal is denied, then the
  13   Receiving Party may file the information in the public record unless otherwise
  14   instructed by the Court.
  15   13.   FINAL DISPOSITION
  16         After the final disposition of this Action, as defined in paragraph 4, within 60
  17   days of a written request by the Designating Party, each Receiving Party must
  18   return all Protected Material to the Producing Party or destroy such material. As
  19   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  20   compilations, summaries, and any other format reproducing or capturing any of the
  21   Protected Material. Whether the Protected Material is returned or destroyed, the
  22   Receiving Party must submit a written certification to the Producing Party (and, if
  23   not the same person or entity, to the Designating Party) by the 60-day deadline that
  24   identifies (by category, when appropriate) all the Protected Material that was
  25   returned or destroyed and affirms that the Receiving Party has not retained any
  26   copies, abstracts, compilations, summaries, or any other format reproducing or
  27   capturing any of the Protected Material. Notwithstanding this provision, Counsel
  28   are entitled to retain an archival copy of all pleadings; motion papers; trial,

                                                  13
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 15 of 17 Page ID #:232



   1   deposition, and hearing transcripts; legal memoranda; correspondence; deposition
   2   and trial exhibits; expert reports; attorney work product; and consultant and expert
   3   work product even if such materials contain Protected Material. Any such archival
   4   copies that contain or constitute Protected Material remain subject to this Order as
   5   set forth in Section 4 (DURATION).
   6         14.    SANCTIONS
   7         Any willful violation of this Order may be punished by civil or criminal
   8   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
   9   other appropriate action at the discretion of the Court.
  10
  11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  12
  13
        Dated: January 6, 2021                     LOZA & LOZA, LLP
  14
  15
                                                   By: /s/ Lena N. Bacani
  16                                                  Lena N. Bacani (SBN 213556)
  17                                               Attorneys for
  18                                               Plaintiff/Counterdefendant
                                                   Goldwell Enterprises, Inc.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 14
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 16 of 17 Page ID #:233



   1    Dated: January 6, 2021                     CSREEDER, PC
   2
   3                                               By: /s/ Christopher S. Reeder
                                                      Christopher S. Reeder (SBN
   4                                                  193041)
   5                                                  Benjamin S. Tragish (SBN 292188)
   6                                               Attorneys for
                                                   Defendant/Counterclaimant, Brio
   7                                               Water Technology, Inc. F/K/A Down
                                                   Town Wholesalers, Inc. and Defendant
   8                                               Organize.com., Inc.
   9    IT IS SO ORDERED.
  10
        DATED: January 7, 2021               By:_____________________________
  11                                                 Hon. Jean P. Rosenbluth
  12                                        EXHIBIT A
  13             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  14
  15         I, _____________________________ [full name], of _________________
  16   [full address], declare under penalty of perjury that I have read in its entirety and
  17   understand the Stipulated Protective Order that was issued by the U.S. District
  18   Court for the Central District of California on [date] in the case of ___________
  19   [insert case name and number]. I agree to comply with and to be bound by all
  20   terms of this Stipulated Protective Order, and I understand and acknowledge that
  21   failure to so comply could expose me to sanctions and punishment, including
  22   contempt. I solemnly promise that I will not disclose in any manner any
  23   information or item that is subject to this Stipulated Protective Order to any person
  24   or entity except in strict compliance with the provisions of this Order.
  25         I further agree to submit to the jurisdiction of the U.S. District Court for the
  26   Central District of California for the purpose of enforcing the terms of this
  27   Stipulated Protective Order, even if such enforcement proceedings occur after
  28   termination of this action. I hereby appoint __________________________ [full

                                                 15
                           AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01689-AB-JPR Document 29 Filed 01/07/21 Page 17 of 17 Page ID #:234



   1   name] of _______________________________________ [full address and
   2   telephone number] as my California agent for service of process in connection
   3   with this action or any proceedings related to enforcement of this Stipulated
   4   Protective Order.
   5   Date: ______________________________________
   6   City and State where signed: _________________________________
   7
   8   Printed name: _______________________________
   9
  10   Signature: __________________________________
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                16
                           AMENDED STIPULATED PROTECTIVE ORDER
